t c memo united_states tax_court john s fagan petitioner v commissioner of internal revenue respondent docket no filed date dan s maccabee for petitioner david r jojola and angelique neal for respondent memorandum opinion pajak special_trial_judge this matter is before the court on respondent’s motion for partial summary_judgment for the year respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax under sec_6653 a in the amount of dollar_figure under sec_6653 b in an amount to be determined of percent of the interest due on dollar_figure and under sec_6654 in the amount of dollar_figure the deficiency was based on respondent’s determination that petitioner had not reported dollar_figure of income from the distribution of marijuana unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent’s motion for partial summary_judgment is limited to the issue of whether petitioner is collaterally estopped from disputing that there is an underpayment of his tax for and that some part of the underpayment is due to fraud within the meaning of sec_6653 on date the u s attorney filed with the u s district_court for the district of nevada in united_states v john steven fagan criminal no n-92-61-hdm a three count information count one--conspiracy to import in excess of big_number kilograms of marijuana asset forfeiture count two--unreported exportation of currency in excess of dollar_figure and count three--- felony tax_evasion the information further described count three as section 7201--income tax_evasion in count three the information set forth the accusation that john steven fagan fagan petitioner in this case had received taxable_income of dollar_figure from marijuana trafficking activities and that he did willfully attempt to evade and defeat the said income_tax due on that amount in violation of sec_7201 on date the district_court entered a judgment in the criminal case against fagan finding him guilty inter alia of the offense of income_tax evasion under sec_7201 for the year fagan had pleaded guilty to counts one two and three of the information described above fagan was represented by his then attorney christopher h wing sec_6653 a provides an addition_to_tax if any part of the underpayment was due to fraud in the amount of percent of the portion of the underpayment attributable to fraud sec_6653 b provides an addition_to_tax egual to percent of the interest due with respect to the portion of the underpayment that is attributable to fraud to establish fraud under sec_6653 respondent must prove by clear_and_convincing evidence that there was an underpayment_of_tax for each year and that a portion of the underpayment for each year was due to fraud sec_7454 rule b to establish that there was an underpayment and that a portion of the underpayment for each year was due to fraud respondent relies on petitioner’s criminal conviction under sec_7201 respondent argues that petitioner’s conviction for willfully attempting to evade and defeat income_tax for is binding on petitioner and that under the doctrine_of collateral_estoppel petitioner is estopped from denying that for the year there was an underpayment of his taxes due to fraud we agree this court addressed the effect of convictions under sec_7201 on determinations made under sec_6653 in 43_tc_50 affd 360_f2d_358 4th cir in amos v commissioner supra this court concluded that the fraudulent intent required under sec_6653 is included within the fraudulent intent element of a conviction under sec_7201 a finding in a criminal proceeding that a taxpayer willfully attempted to evade income_tax under sec_7201 therefore is binding on that taxpayer under the doctrine_of collateral_estoppel in a subsequent civil_proceeding involving a tax_deficiency for the same year 334_f2d_262 5th cir 82_tc_413 affd without published opinion 772_f2d_910 9th cir amos v commissioner supra pincite deletis v commissioner tcmemo_1995_512 knoff v commissioner tcmemo_1992_624 savage v commissioner tcmemo_1992_129 petitioner seeks to avoid the foregoing result by referring to his statement and a clarification of a plea agreement petitioner’s self-serving statement ina hearing ina criminal matter relating to another individual to the effect that petitioner thought he would not have to pay taxes on his marijuana dealings is simply not relevant to the issue before the court on date petitioner entered into a plea agreement on the same day petitioner entered into a clarification of plea agreement clarification signed by petitioner by his counsel and by an assistant u s attorney the clarification states in one of its two separate paragraphs at this time the united_states and defendant john steven fagan have been unable to resolve the tax issues associated with this matter therefore the parties are in agreement that there will not be a resolution of any remaining tax issues either during or by virtue of the sentencing in this matter emphasis supplied petitioner now claims that under this language of the clarification petitioner is not collaterally estopped from contesting the fraud addition_to_tax the clarification was filed in petitioner’s criminal case on date this clarification did not affect the actions taken on date what is significant here is that on date the district_court entered judgment against petitioner under sec_7201 for income_tax evasion once accepted by the district_court petitioner’s voluntary plea of guilt for violation of sec_7201 with its intrinsic admission of each element of the crime triggered the related consequences attending such plea including collateral_estoppel as to fraud under sec_6653 994_f2d_1542 11th cir affg tcmemo_1991_636 nothing petitioner has raised changes the conclusive facts that he pleaded guilty and was found criminally guilty of violating sec_7201 by engaging in income_tax evasion based on the cited authorities petitioner is collaterally estopped from denying that some part of the underpayment in his tax was due to fraud within the meaning of sec_6653 an appropriate order will be issued
